Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/14/2019, 0919/2019, 03/31/2020, 07/01/2020, 08/06/2020, 09/23/2020 and 11/03/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 16:
Claim 16 recites the limitation "the transfer validation unit" in the third line.  There is insufficient antecedent basis for this limitation in the claim. The limitation will be read as ---a transfer validation unit--.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 to 10, 12-16, 21 and 23, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 to 16 of Sweet (US 10351285). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding Claims 1, 8 and 15:
The text of the Claims corresponds with Claim 1 of Sweet, the only difference being that Sweet mentions that the suction tips are removably secured to a first dispensing container or a second dispensing 
Claims 9 and 13 of Sweet could also have been used in this rejection. The three independent claims of Sweet disclose additional subject matter not included on Claims 1, 8 and 15 of this Application. 

Regarding Claim 2:
The claim reads: wherein: automatically verifying that each of the individual oral solid pharmaceutical medications is transferred to a correct cavity location comprises verifying, using an imaging unit associated with the robotic pick-and-place transfer mechanism, that each oral solid pharmaceutical medication transferred by the robotic pick-and-place transfer mechanism matches predetermined physical parameters of an oral solid pharmaceutical that is specified for transfer into a specific cavity location based on the patient prescription data.
That corresponds with lines 17 to 20 of Claim 1 of Sweet.

Regarding Claim 3:
The Claim reads: the predetermined physical parameters comprise visual characteristics of the oral solid pharmaceutical stored as image data; and verifying that each oral solid pharmaceutical medication transferred by the robotic pick-and-place transfer mechanism matches predetermined physical parameters comprises comparing image data from the imaging unit with a library containing a plurality of image data for a plurality of oral solid pharmaceuticals.
That Corresponds with Claim 2 of Sweet.

Regarding Claim 4:
The Claim reads: automatically verifying that each of the individual oral solid pharmaceutical medications is transferred to a correct cavity location comprises imaging the transferred oral solid pharmaceutical medications and matching the oral solid pharmaceutical medications location within each cavity location with corresponding patient prescription data associated with each cavity location. 


Regarding Claim 5:
The Claim reads: automatically sealing and printing patient identification and prescription data on the product package once all oral solid pharmaceutical specified by the patient prescription data have been transferred into the product package cavities specified by the patient prescription data.
That corresponds to the last 3 lines of Claim 1 of Sweet.

Regarding Claims 6 and 7:
The Claims read: automatically verifying that each of the individual oral solid pharmaceutical medications is transferred to a correct cavity location comprises detecting a break an emitter beam for a single one of the individual oral solid pharmaceutical medications to confirm that the single one of the individual oral solid pharmaceutical medications has been deposited in a desired cavity according to the patient prescription data. Also, wherein: the emitter beam extends across one or both of a row or a column of cavity location of a transfer validation unit that is positioned above the product package.
That corresponds to Claim 1 that reads “detecting a break in a first emitter beam for a single one of the individual oral solid pharmaceutical medications, wherein the emitter beam extends in a generally parallel or generally planar direction relative to the transfer validation unit; detecting an additional break in a second emitter beam during transfer of the single one of the individual oral solid pharmaceutical medications; determining, based on the detected additional break, that the single one of the individual oral solid pharmaceutical medications was transferred to an incorrect cavity location”.

Regarding Claim 9:
The claim reads “automatically verifying that each of the individual oral solid pharmaceutical medications is transferred to a correct cavity location” 
Claim 9 of Sweet reads: “determining, based on the detected additional break, that the single one of the individual oral solid pharmaceutical medications was transferred to an incorrect cavity location”.

Regarding Claim 10:
The Claim reads: prior to using the robotic pick-and-place transfer mechanism to automatically transfer each of the individual oral solid pharmaceutical medications, automatically verifying whether an image of a specific one of the individual oral solid pharmaceutical medications matches an expected image.
Claim 9 of Sweet reads: “using an optical imaging device, that each oral solid pharmaceutical medication transferred by the robotic pick-and-place transfer mechanism matches predetermined physical parameters of an oral solid pharmaceutical that is specified for transfer into a specific cavity location based on the patient prescription data”.

Regarding Claim 12:
The Claim reads: detecting a break an emitter beam for a single one of the individual oral solid pharmaceutical medications to confirm that the single one of the individual oral solid pharmaceutical medications has been deposited in a desired cavity according to the patient prescription data”.
That corresponds to Claim 9 of Sweet that reads: “detecting a break in a first emitter beam for a single one of the individual oral solid pharmaceutical medications”.

Regarding Claim 13:
The Claim reads: “The first emitter beam is one of a plurality of emitter beams; and each cavity location comprises a dedicated one of the plurality of emitter beams”.
That corresponds to Claim 11 of Sweet that reads “each cavity location comprises a dedicated emitter beam”.

Regarding Claim 14:
The Claim reads “the first emitter beam is one of a plurality of emitter beams; and each of the plurality of emitter beams extends across a single column or row of cavity locations”.
Claim 11 of Sweet reads “each cavity location comprises a dedicated emitter beam”.


Regarding Claim 16:
The Claim reads: “at least one optical sensor unit associated with the transfer validation unit, the at least one optical sensor unit being configured to detect when a particular one of the oral solid pharmaceutical medications has been transferred into a corresponding one of the cavity locations”.
The claim was rejected by lack of antecedent basis, but in particular Claim 13 of Sweet reads “the transfer validation unit comprising at least one emitter beam configured to: detect a break in a first emitter beam for a single one of the individual solid oral pharmaceutical medications”.

Regarding Claim 20:
The Claim reads “one or more optical sensing units positioned above, below, or above and below cavity locations, wherein the one or more optical sensing units are configured to verify that each of the individual oral solid pharmaceutical medications is transferred to a correct cavity location by imaging the transferred oral solid pharmaceutical medications and matching the oral solid pharmaceutical medications location within each cavity location with corresponding patient prescription data associated with each cavity location”.
The mentioned sensors are considered the imaging device and the emitter beams of Claim 13 that read “imaging device that is configured to: verify that each oral solid pharmaceutical medication transferred by the robotic pick-and-place transfer mechanism matches predetermined physical parameters of an oral solid pharmaceutical that is specified for transfer into a specific cavity location based on the patient prescription data; and the transfer validation unit comprising at least one emitter beam configured to: detect a break in a first emitter beam for a single one of the individual solid oral pharmaceutical medications”.

Regarding Claims 21 and 23:


Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 to 16 of Sweet (US 10351285).
Regarding Claim 11:
As discussed above for Claim 10, the Claims of Sweet disclose the claimed invention as recited.
The Claims of Sweet do not disclose the issuing an alert if the image of the specific one of the individual oral solid pharmaceutical medications does not match the expected image.
It would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to issue an alert if the image of the specific one of the individual oral solid pharmaceutical medications does not match the expected image since not matching the expected image would be an irregular situation and issuing alerts for irregular situations is well known in the art.

Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of Sweet (US 10351285) in view of Rosenbaum (US 2011/0202171).
Regarding Claim 17:
As discussed above for Claim 16, the Claims of Sweet disclose the claimed invention as recited.
The Claims of Sweet do not disclose the at least one optical sensor unit is further configured to sense when the end of the arm tooling is placed above a specific oral solid pharmaceutical.
Rosenbaum teaches a similar method for automatically verifying packing of oral solid pharmaceutical medications that at least one optical sensor unit is further configured to sense when the end of the arm tooling is placed above a specific oral solid pharmaceutical (Paragraph 15, a small digital imaging element is provided proximate the suction element and is secured to a portion of the moving robotic arm. In this alternate preferred exemplary embodiment, fine control of the movement of the robotic arm can be achieved for more reliably contacting an individual solid pharmaceutical product. Specifically, image information from this moving robotic camera can provide pill location information 
Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to claims of Sweet the teachings of Rosenbaum and include one optical sensor unit is further configured to sense when the end of the arm tooling is placed above a specific oral solid pharmaceutical to more reliably contacting an individual solid pharmaceutical product.

Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of Sweet (US 10351285) in view of Beary (US 2011/0202171).
Regarding Claim 18:
As discussed above for Claim 15, the Claims of Sweet disclose the claimed invention as recited.
The Claims of Sweet do not disclose the first suction tip is removably secured to the first structure using a semicircular retaining structure.
Beary teaches removably securing a tubular element to a container by using a semicircular retaining structure (Figures 3, 4 supporting structure 34 or Figures 7 and 8, supporting structure 73).
Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to claims of Sweet the teachings of Beary and use a semicircular retaining structure to removably secure the suction tips if they have a tubular shape.

Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of Sweet (US 10351285) in view of Chudy (US 2013/0218330).
Regarding Claim 19:
As discussed above for Claim 15, the Claims of Sweet disclose the claimed invention as recited.
The Claims of Sweet do not disclose the transfer validation unit being positioned above the particular product package.
Chudy teaches a similar method for automatically verifying packing of oral solid pharmaceutical medications that includes placing the transfer validation unit above the particular product package. (paragraph 370 to 372) the method teaches that the pills are loaded by the robotic arm 14 of the automated robotic pick and place unit and placed into holder cells 1033 of Sensor guide 1301, that is considered the transfer validation unit, the pills are then transferred to cells 41 of an exception storage apparatus 43 as shown in Figures. 20 and 21A-21C with each cell 1033 and 41 completely aligned and in registry: contents of each cell 41 fall through a cell bottom opening and to a packaging device obtaining pouches 202 as seen on Figure 22 with the purpose of indicating information such as the patient's name, medicament name and quantity, prescription number date, instructions for taking the medicament such as time of day the medicament is to be taken and machine-readable indicia representative of the aforesaid information. Also Figures 42A and 52 and paragraphs 196 to 200 show that the medications enter from the opening 1317, pass the sensor module 1325 and get into a cell 1033 in holder 1013' that becomes a blister container given to the patient that also includes all the information indicated above.
Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to the Claims of Sweet the teachings of Chudy and use a transfer validation unit positioned above the particular product package to dispense the medications to a packaging device obtaining pouches that include all the aforementioned information.

Claim 22 is rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of Sweet (US 10351285) in view of Hjornet (US 2010/0135760).
Regarding Claim 22:
As discussed above for Claim 15, the Claims of Sweet disclose the claimed invention as recited.
The Claims of Sweet do not specifically disclose that the first suction tip is engaged to the end of the arm tooling by coupling the first suction tip with a suction tube that is connected to a negative pressure source and a positive pressure source.
Hjornet teaches a vacuum gripping apparatus that is connected to a to a negative pressure source to generate the suction on the tip and to a positive pressure source (Paragraph 14, Compressed air may be forced back down the vacuum openings in the base plate or the flexible tubes for rapid release of the work piece after it has been moved).
Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to the Claims of Sweet the teachings of Hjornet and include a positive pressure source to rapid release of the oral solid pharmaceutical from the suction tip.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
In particular the Examiner wants to direct the attention of the Applicant to Rogers (US 5405048 and US 5480062). Both references disclose a suction tip releasably attached to a structure on a first and a second dispensing containers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO R FERRERO whose telephone number is (571)272-9946.  The examiner can normally be reached on M-F 9:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 






/EDUARDO R FERRERO/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ROBERT F LONG/Primary Examiner, Art Unit 3731